Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 1 of 9 PageID 1931



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



      SECURITIES AND EXCHANGE COMMISSION,

            Plaintiff,

      v.                                                CASE NO. 8:18-cv-1003-T-23TGW

      DIANE J. HARRISON, et al.,

            Defendants.
      __________________________________/


                                             ORDER

            The Securities and Exchange Commission sues (Doc. 1) Diane Harrison and

      Michael Daniels for violating federal securities laws by organizing a securities fraud

      scheme. Appending proposed judgments (Docs. 139-2, 139-4), the SEC moves

      unopposed (Doc. 139) for permanent injunctions and other relief as to both Diane

      Harrison and Michael Daniels.

            In particular, the SEC moves for entry of judgment (1) which permanently

      enjoins both Daniels and Harrison from violating securities laws; (2) which

      permanently enjoins both Daniels and Harrison from serving as either an officer or

     director of any issuer that has a class of registered securities under Section 12 of the
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 2 of 9 PageID 1932



      Exchange Act 1; (3) which enjoins Harrison from rendering legal services related to

      the offer or sale of securities to any person or entity; (4) which enjoins Daniels and

      Harrison from issuing a penny stock; (5) which notes the possibility of both Daniels’

      and Harrison’s disgorging “ill-gotten gains”; and (6) which, under 11 U.S.C. §

      523(a)(19), characterizes as a “debt” any disgorgement, prejudgment interest, or civil

      penalty “entered in connection with this proceeding.” Without admitting or denying

      the complaint’s allegations, Daniels and Harrison consent (Docs. 139-1, 139-3) to the

      entry of judgment against them and for the SEC. The SEC reports that after each

      entry of judgment, “the only issues remaining for . . . determination against both

      Defendants will be whether to impose disgorgement, prejudgment interest, and civil

      penalties against Daniels and Harrison, and the amounts.” 2 (Doc. 139 at 2)

             Although advantageous to the SEC, “obey-the-law” injunctions (1) amount to

      a court order rendering doubly unlawful that which is already unlawful and (2) add

      the court’s contempt power to the enforcement of the securities laws. However,

      according to established principles of due process, an injunction must “clearly let

      [the] defendant know what he is ordered to do or not to do.” John H. Harland Co. v.

      Clarke Checks, Inc., 711 F.2d 966, 984–85 (11th Cir. 1985). As explained in an earlier




               1
                 Also, the proposed judgment enjoins both Daniels and Harrison from serving as either an
      officer or director of any issuer for which Section 15(d) of the Exchange Act requires the issuer to
      submit reports.
             2
                The SEC moves (Doc. 140) in a separate paper for entry of final judgments. A later order
      will resolve the motion (Doc. 140).



                                                      -2-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 3 of 9 PageID 1933



      order (Doc. 59), which order addresses in this action the problem of an “obey-the-

      law” injunction, the injunction “must permit the court to fully and promptly

      determine whether any challenged conduct is prohibited and whether the injunction

      sufficiently notified a person against whom a party seeks contempt.”

            Further, the Eleventh Circuit prohibits vague and expansive injunctions

      requiring the defendant to “obey the law” and cautions against broadly enjoining

      violation of Section 10(b) of the Exchange Act. S.E.C. v. Goble, 682 F.3d 934, 951

      (11th Cir. 2012). In other words, a proposed injunction should avoid duplicating a

      statutory or regulatory obligation. Accordingly, the motion (Doc. 139) is

      GRANTED as follows:

                                           I.
                         SECTION 17(a) OF THE SECURITIES ACT

            Both Harrison and Daniels, their agents, servants, employees, attorneys, and

      all persons in active concert or participation, are permanently enjoined from

      violating Section 17(a) of the Securities Act, 15 U.S.C. §77q(a), by:

                   (A) creating a false appearance or deceiving any person
                   about the price or trading market for any security; or

                   (B) making any false or misleading statement, or
                   disseminating any false or misleading documents,
                   materials, or information, concerning matters relating to
                   an investor’s or prospective investor’s decision to buy or
                   sell securities of any company.




                                                -3-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 4 of 9 PageID 1934




                                       II.
               SECTION 10(b) AND RULE 10b-5 OF THE EXCHANGE ACT

            Both Harrison and Daniels, their agents, servants, employees, attorneys, and

      all persons in active concert or participation, are permanently enjoined from

      violating Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Exchange Act

      Rule 10b-5, 17 C.F.R. § 240.10b-5, by:

                   (A) creating a false appearance or deceiving any person
                   about the price or trading market for any security; or

                   (B) making any false or misleading statement, or
                   disseminating any false or misleading documents,
                   materials, or information, concerning matters relating to
                   an investor’s or prospective investor’s decision to buy or
                   sell securities of any company.

                                          III.
                         SECTION 9(a) OF THE EXCHANGE ACT

            Daniels, his agents, servants, employees, attorneys, and all persons in active

     concert or participation, are permanently enjoined from violating Section 9(a) of the

     Exchange Act, 15 U.S.C. § 78i(a), by using in connection with the purchase or sale of

     any security any means or instrumentality of interstate commerce, or of the mails, or

     of any facility of any national securities exchange, to:

                   (A) enter for the purpose of creating a false or misleading
                   appearance with respect to the market for the security any
                   order for the purchase or sale of a security knowing that an
                   order or orders for purchase or sale of substantially the
                   same size of the security has been or will be entered by or




                                               -4-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 5 of 9 PageID 1935



                   for the same or different parties at substantially the same
                   time and price; or

                   (B) effect, alone or with one or more other persons, a series
                   of transactions in securities raising or depressing the price
                   of those securities or otherwise creating actual or apparent
                   active trading in those securities for the purpose of
                   inducing the purchase or sale of those securities by others.

                                           IV.
       AIDING AND ABETTING VIOLATIONS OF SECTIONS 13(a) and RULES
         12b-20, 13a-1, 13a-11, and 13a-13 OF THE EXCHANGE ACT OF 1934

            Both Harrison and Daniels, their agents, servants, employees, attorneys, and

      all persons in active concert or participation, are permanently enjoined from

      violating Section 13(a) and Rules 12b20, 13a-l, 13a-ll and 13a-13 of the Exchange

      Act [15 U.S.C. § 78m(a) and 17 C.F.R. §§ 240.12b-20, 240.13a-l, 240.13a-11 and

      240.13a-13], by knowingly providing substantial assistance to:

                   an issuer that fails to file accurate current quarterly and
                   annual reports in conformity with the Commission’s rules
                   and regulations, or that fails to include in its annual or
                   quarterly reports material information as may be necessary
                   to make the required statements, in light of the
                   circumstances in which they are made, not misleading.

                                   IV.
             AIDING AND ABETTING VIOLATIONS OF EXCHANGE ACT
                               RULE 13a-14

            Both Harrison and Daniels, their agents, servants, employees, attorneys, and

      all persons in active concert or participation, are permanently enjoined from

      violating Exchange Act Rule 13a-14, by:

                   improperly certifying in any periodic reports filed with the



                                                -5-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 6 of 9 PageID 1936



                   Commission that to the best of his knowledge such reports
                   contain no untrue statements of material fact or omissions
                   of material fact necessary in order to make the statements
                   made, in light of the circumstances under which they are
                   made, not misleading.

                                             V.
                                      PENNY STOCK BAR

            Both Harrison and Daniels are permanently prohibited from participating in

      an offering of penny stock. Both Harrison and Daniels must not engage in activities

      with a broker, dealer, or issuer for purposes of issuing, trading, inducing, or

      attempting to induce the purchase or sale of any penny stock.

                                          VI.
                               OFFICER-AND-DIRECTOR BAR

            Both Harrison and Daniels are prohibited from acting as an officer or director

      of any issuer that must register securities pursuant to Section 12 of the Exchange Act,

      15 U.S.C. § 78l, or must file reports pursuant to Section 15(d) of the Exchange Act,

      15 U.S.C. § 78o(d).

                                       VII.
                          DISGORGEMENT AND CIVIL PENALTY

            Both Harrison and Daniels must pay disgorgement of ill-gotten gains,

      prejudgment interest, and a civil penalty pursuant to Section 20(d) of the Securities

      Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the Exchange Act, 15 U.S.C. §

      78u(d)(3). Upon motion by the Commission, the court must determine the

     disgorgement and civil penalty. Prejudgment interest will accrue from August 31,




                                                -6-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 7 of 9 PageID 1937



      2014, based on the interest rate used by the Internal Revenue Service for the

      underpayment of federal income tax as stated in 26 U.S.C. § 6621(a)(2).

            In connection with the Commission’s motion for disgorgement and civil

      penalties and, in accord with their consent, Harrison and Daniels may neither argue

      that they did not violate the federal securities laws as alleged in the complaint nor

      challenge the validity of their consent or this final judgment. In connection with the

     Commission’s motion for disgorgement and civil penalties, the parties can conduct

     discovery, including discovery from appropriate non-parties.

                                     VIII.
                        BANKRUPTCY NONDISCHARGEABILITY

            Exclusively for purposes of the exceptions to discharge under

     11 U.S.C. § 523, the allegations in the complaint are true and admitted by both

     Harrison and Daniels. Any debt for disgorgement, prejudgment interest, civil

     penalty, or other amounts due by Harrison and Daniels under this final judgment or

     any other judgment, order, consent order, decree, or settlement agreement entered in

     connection with this action is a debt for Harrison and Daniels’ violation of the

     federal securities laws or any regulation or order issued under such laws, as stated in

     11 U.S.C. § 523(a)(19).

                                          IX.
                               INCORPORATION OF CONSENT

            Harrison and Daniels’ consent (Doc. 17-1) is fully incorporated. Harrison and

     Daniels will comply with all agreements and requirements in their consent.



                                                -7-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 8 of 9 PageID 1938




                                         X.
                              CONDUCT-BASED INJUNCTION

            Harrison is permanently enjoined from providing, or receiving compensation

      for the provision of, professional legal services to any person or entity in connection

      with the offer or sale of securities in accord with, or claiming an exemption under,

      Section 4(a)(1) predicated on Securities Act Rule 144, or any other exemption from

      the registration provisions of the Securities Act, including participating in the

      preparation or issuance of any opinion letter relating to such offering or sale.

                                             XI.
                                         CONCLUSION

            The court retains jurisdiction to enforce the injunctive provisions of this

      order. The clerk is directed to enter judgment for the Securities and Exchange

      Commission and against Harrison or Daniels on each count in which Harrison or

      Daniels respectively appear. That is, the clerk is directed to enter judgment (1) for

      the SEC and against Harrison on counts I, II, III, IV, V, VI, VII, VIII, IX, X, XI,

      XII, XVII, XVIII, XIX, XX; and (2) for the SEC and against Daniels on counts I, II,




                                                -8-
Case 8:18-cv-01003-SDM-TGW Document 144-1 Filed 06/16/20 Page 9 of 9 PageID 1939



      III, IV, V, VI, XIII, XV, XVIII, XIX, XX. The clerk is directed to

      ADMINISTRATIVELY CLOSE the case against Harrison and Daniels.

            ORDERED in Tampa, Florida, on June 16, 2020.




                                              -9-
